                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

NORMAN ISRAEL,

               Plaintiff,

v.                                                             No: 8:20-cv-2133-WFJ-AAS

ALFA LAVAL, INC., as successor-
in-interest to the DeLaval Separator
Company; VIAD CORP., f/k/a The
Dial Corp, individually and as successor-
in-interest to Griscom-Russell Co.;
ET AL.,
              Defendants.
__________________________________/

                  ORDER GRANTING MOTIONS TO DISMISS

       This matter is before the Court on Defendant Viad Corp.’s Motion to

Dismiss, Dkt. 265, and Defendant Alfa Laval Inc.’s Motion to Dismiss, Dkt. 281,

Plaintiff’s Third Amended Complaint1, Dkt. 255. The Court held a hearing for

these motions in February 2021 and took the case under advisement until the U.S.

Supreme Court issued its opinion in Ford Motor Co. v. Montana Eighth Judicial

District Court, 141 S. Ct. 1017 (2021). Dkt. 326. Now with the benefit of full




1
 Although Plaintiff titles this document “First Amended Complaint,” this is actually Plaintiff’s
Third Amended Complaint.
briefing, oral argument, and the Supreme Court’s decision in Ford, the Court

grants both Motions to Dismiss for lack of personal jurisdiction.

                                    BACKGROUND

       Plaintiff Israel is an 80-year-old Idaho resident with lung cancer. Dkt. 255 at

5, 31; Dkt. 313 at 2. Israel claims he developed this cancer through exposure to

asbestos-containing products while he worked as a machinist’s mate in the United

States Navy from 1958 to 1980. Dkt. 255 ¶¶ 9, 10. Israel has brought suit against

dozens of companies that he claims “used, installed, manufactured, sold and

distributed” the asbestos-containing products that caused his cancer. Id. at ¶ 63.

       Israel worked on nine Navy ships during his 22-year career as a machinist’s

mate. Id. at 8–10. Only one of those ships—the USS Pawcatuck—was stationed in

Florida while Plaintiff was on board. Id. at 8. Records show the USS Pawcatuck

was docked in Jacksonville, Florida, at Naval Station Mayport between 1966 and

1968. Id. at 7. However, the ship may have spent time in other states during this

two-year period.2




2
 Defendant Alfa Laval argues the USS Pawcatuck spent time in Ohio, Massachusetts, Virginia,
and the Mediterranean between 1966 and 1968. Id. Plaintiff argues this information cannot be
verified. Dkt. 316 at 5 n.15.
                                              2
       One defendant in the case is Alfa Laval, Inc., which Israel sued as the

successor-in-interest to the DeLaval Separator Company.3 Id. at 3. Israel claims he

was exposed to asbestos when working with oil purifiers made by DeLaval and

Sharples. Id. at 13. Alfa Laval claims—and Israel does not dispute—that if Alfa

Laval or one of its predecessors did supply equipment that was installed on the

USS Pawcatuck, this would have occurred in Pennsylvania—where the USS

Pawcatuck was constructed between 1945 and 1946. Dkt. 281 at 7–8. Alfa Laval

says this equipment wound up in Florida twenty years later only at the direction of

the U.S. Navy, a third party over whom Alfa Laval has no control. Id. at 8.

       Another defendant in this case is Viad Corp., which Israel sued individually

and as the successor-in-interest to Griscom-Russell Co.4 Dkt. 255 at 5. Israel

claims he was exposed to asbestos when working with distillers made by Griscom-

Russell. Id. at 26. Viad argues—and Israel does not dispute—that if its predecessor

did supply equipment that was installed on the USS Pawcatuck, this did not occur

in Florida. Dkt. 265 at 10.

       Both Alfa Laval and Viad now move to dismiss the claims against them for

lack of personal jurisdiction. Dkts. 265 and 281. This Court has already found



3
  Plaintiff sued Alfa Laval as the successor-in-interest to only DeLaval, and not Sharples Inc.
Dkt. 255. Defendant argues this oversight supports dismissal of the claims against it. Dkt. 281 at
4. However, the Court need not address this issue to reach its decision.
4
  Viad denies it is a successor-in-interest to Griscom-Russell Co. Dkt. 265 at 10 n.2. The Court
need not determine the status of this relationship in reaching its decision.
                                                3
there is no general jurisdiction over Alfa Laval, Dkt. 235, and Israel correctly

concedes there is no general personal jurisdiction over Viad, Dkt. 313 at 5. Thus,

the remaining question is whether there is specific jurisdiction over these

defendants.

      Israel provided a rather boilerplate-like assertion of jurisdiction against all

forty-two defendants. The statement of jurisdiction over Alfa Laval reads:

      Defendant ALFA LAVAL, INC. is a foreign corporation organized in
      the State of Virginia that purposefully availed itself of the benefits and
      protections of the State of Florida as Defendant is and/or has engaged
      in substantial and not isolated activity and/or transacted substantial
      revenue producing business and/or is essentially at home in the State of
      Florida such that the exercise of jurisdiction does not offend traditional
      notices of fair play and substantial justice. With respect to this
      Defendant, Plaintiff alleges asbestos exposure and subsequent injury to
      friable asbestos emanating from at minimum Delaval and Sharples oil
      purifiers and pumps’ insulation, packing, and gaskets while in the State
      of Florida as well as at the locations listed above.

Dkt. 255 at 13. The statement against Viad Corp. is materially similar. Id. at 26.

Israel later included several exhibits to support the exercise of personal jurisdiction

over these defendants. See Dkt. 313, Exs. 1–8; Dkt. 316, Exs. 1–11.

                               LEGAL STANDARD

      Whether a federal court has personal jurisdiction over a defendant is a

question of law. Consol. Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286, 1291 (11th

Cir. 2000) (citing Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626 (11th

Cir. 1996)). The plaintiff bears the burden of proof to establish personal

                                           4
jurisdiction over a nonresident defendant. See Meier ex rel. Meier v. Sun Int’l

Hotels, Ltd., 288 F.3d 1264, 1268–69 (11th Cir. 2002). To the extent the

“plaintiff’s complaint and supporting evidence conflict with the defendant’s

affidavits, the court must construe all reasonable inferences in favor of the

plaintiff.” Id. at 1269 (citing Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir.

1990)).

      A court must conduct a two-step analysis when evaluating whether it has

personal jurisdiction over a defendant. See Madara, 916 F.2d at 1514. First, the

court must determine whether the plaintiff has alleged facts sufficient to establish a

basis for jurisdiction under Florida’s long-arm statute. Id. If the answer is yes, then

the court must determine whether the exercise of jurisdiction satisfies the Due

Process Clause of the Fourteenth Amendment to the U.S. Constitution. Id. “Only if

both prongs of the analysis are satisfied may a federal or state court exercise

personal jurisdiction over a nonresident defendant.” Id.

      Under the due process clause, a court’s jurisdictional authority depends on

the defendant having such “contacts” with the forum state that “the maintenance of

the suit” is reasonable and “does not offend traditional notions of fair play and

substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). When

making this determination, the Supreme Court has long focused on the nature and




                                           5
extent of “the defendant’s relationship to the forum State.” Bristol-Myers Squibb

Co. v. Superior Ct. of Cal., 137 S. Ct. 1773, 1779 (2017) (citing cases).

      Specific jurisdiction “focuses on the relationship among the defendant, the

forum, and the litigation.” See Walden v. Fiore, 571 U.S. 277, 283–84 (2014)

(quoting Keeton v. Hustler Mag., Inc., 465 U.S. 770, 775 (1984)) (cleaned up).

This means that “the plaintiff cannot be the only link between the defendant and

the forum.” Id. at 285. “The unilateral activity of those who claim some

relationship with a nonresident defendant cannot satisfy the requirement of contact

with the forum State.” Hanson v. Denckla, 357 U.S. 235, 253 (1958).

      Under Eleventh Circuit precedent, specific jurisdiction exists if the

following three prongs are satisfied: (1) the plaintiff has established that his claims

“arise out of or relate to” at least one of the defendant’s contacts with the forum;

(2) the plaintiff has demonstrated that the defendant “purposefully availed” itself of

the privilege of conducting activities within the forum state; and (3) the exercise of

jurisdiction would not violate traditional notions of fair play and substantial justice.

See Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013).

At issue here is the first prong: whether Israel’s claims “arise out of or relate to”

the defendants’ contacts with Florida.




                                           6
                                    DISCUSSION

I.    Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017 (2021).

      The U.S. Supreme Court recently issued a decision clarifying when a

plaintiff’s claims sufficiently “arise out of or relate to” a defendant’s contacts with

the forum state so that specific jurisdiction is triggered. See Ford, 141 S. Ct. at

1026. In that case, two plaintiffs suffered injuries allegedly caused by defects in

their Ford cars. Id. at 1023. One suit was brought in Montana, and the other in

Minnesota. Id. Both accidents occurred in the respective forum states and involved

residents of those states. Id. at 1022.

      Ford conceded it did substantial business in both Montana and Minnesota,

agreeing that it had “purposefully availed itself of the privilege of conducting

activities” there. Id. at 1026. These business activities included in-state sales of the

exact same car models involved in the accidents, as well as in-state servicing of

Ford cars and advertisements of its products. Id. at 1023–24.

      Nevertheless, Ford argued specific personal jurisdiction did not exist in

either case. Id. at 1026. Ford claimed personal jurisdiction should attach “only if

the defendant’s forum conduct gave rise to the plaintiff ’s claims.” Id. And,

according to Ford, this meant personal jurisdiction existed only in the states where

Ford sold, manufactured, or designed the cars in question—regardless of where the

injuries occurred or how much other business Ford conducted there. Id. In the

                                           7
cases at hand, neither car was originally sold in the forum states; they were brought

there only through resales and consumer relocations. Id. at 1023. And neither car

was designed or manufactured in the forum states. Id. As such, Ford argued

specific jurisdiction was not present because there was not a sufficient causal

connection between the plaintiffs’ claims and Ford’s activities in the forum states.

Id. at 1026.

       Ford’s approach aligned with the Eleventh Circuit’s precedent at that time.

In Waite v. All Acquisition Corp., 901 F.3d 1307, 1314 (11th Cir. 2018), the

Eleventh Circuit held that “a tort ‘arises out of or relates to’ the defendant’s

activity in a state only if the activity is a ‘but-for’ cause of the tort.” In the absence

of such a causal connection, “specific jurisdiction is lacking regardless of the

extent of a defendant’s unconnected activities in the State.” Id. (quoting Bristol-

Myers Squibb, 137 S. Ct. at 1781). The Eleventh Circuit noted, however, that the

Supreme Court had not yet imposed an explicit but-for causation requirement for

specific jurisdiction; this requirement stemmed from the Eleventh Circuit’s own

case law. Id. at 1315.

       In Ford, the Supreme Court rejected this but-for causation requirement,

thereby overruling the Eleventh Circuit’s test from Waite. See Lewis v. Mercedes-

Benz USA, LLC, No. 19-CIV-81220-RAR, 2021 WL 1216897, at *35 (S.D. Fla.

March 30, 2021) (holding that Ford overruled Eleventh Circuit’s ruling in Waite);

                                            8
see also James Lee Constr., Inc. v. Gov’t Emps. Ins. Co., No. 20-68-M-DWM,

2021 WL 1139876, at *2 (D. Mont. Mar. 25, 2021) (finding that Ford overruled

the Ninth Circuit’s similar “but-for” specific jurisdiction test). The Court explained

that it has “never framed the specific jurisdiction inquiry as always requiring proof

of causation—i.e., proof that the plaintiff’s claim came about because of the

defendant’s in-state conduct.” Ford, 141 S. Ct. at 1026. Although the first half of

the “arise out of or relate to” standard asks about causation, the second half—the

“relate to” portion—contemplates that some relationships will support jurisdiction

without a causal showing. Id. A close relationship between the plaintiff’s injuries

and the defendant’s contacts with the forum state could suffice instead. Id. at 1032.

      However, despite rejecting a but-for causation requirement, the Court noted

that specific personal jurisdiction still has real limitations. Id. at 1026. The Ford

ruling “does not mean anything goes” in the context of specific jurisdiction, nor

does it mean that “any person using any means to sell any good in a State is subject

to jurisdiction there if the product malfunctions after arrival.” Id. at 1026, 1028 n.4.

Rather, “the phrase ‘relate to’ incorporates real limits” and “isolated or sporadic

transactions” within a forum state may not support specific jurisdiction there. Id.

      Applying this framework to the facts at hand, the Court ruled that personal

jurisdiction was present because Ford had contacts with the forum states that were

sufficiently related to the plaintiffs’ claims. Id. at 1028. Importantly, Ford had

                                           9
advertised, sold, and serviced cars in both forum states for many years, including

the very car models the plaintiffs drove during their accidents. Id. “In other words,

Ford had systematically served a market in Montana and Minnesota for the very

vehicles that the plaintiffs allege malfunctioned and injured them in those States.”

Id. This created a strong enough relationship among “the defendant, the forum, and

the litigation—the essential foundation of specific jurisdiction.” Id. (cleaned up).

The Court contrasted this with a hypothetical case wherein Ford marketed the car

models only in different states or regions. Id.

      Moreover, both plaintiffs were residents of their respective forum states, and

both were injured in their respective forum states, too. Id. at 1031. These factors

made Montana and Minnesota “the most natural State[s]” for the plaintiffs to bring

their claims. Id. “When a company like Ford serves a market for a product in a

State and that product causes injury in the State to one of its residents, the State’s

courts may entertain the resulting suit.” Id. at 1022.

      In sum, Ford allows the exercise of personal jurisdiction in cases wherein

the claims sufficiently relate to the defendant’s contacts with the forum state, even

if the claims are not caused by those contacts.




                                          10
II.   This Court Does Not Have Personal Jurisdiction Over Defendant Alfa
      Laval.

      This Court will now apply Ford to the issues at hand. Because the Court has

already found that Florida’s long-arm statute is satisfied as to Alfa Laval, see Dkt.

235, the Court need only address the due process analysis.

      Alfa Laval argues specific jurisdiction is not present because the DeLaval

and Sharples products that allegedly injured Israel were not designed,

manufactured, or sold in Florida. Dkt. 281 at 7–8. According to Alfa Laval, if it or

its predecessors had provided purifiers to the U.S. Navy to be installed on the USS

Pawcatuck, this would have occurred not in Florida, but in Pennsylvania—where

the ship was constructed. Id. Only after twenty years did this equipment end up in

Florida (assuming it was still onboard), and only because of the Navy’s unilateral

decision to send the USS Pawcatuck to the Mayport Station in Jacksonville. Id.

      After Ford, it is no longer dispositive that the purifiers that allegedly injured

Israel were not designed, manufactured, or sold in Florida. Alfa Laval’s contacts

with Florida need not be the direct cause of Israel’s injuries. Because Ford

overturned the Eleventh Circuit’s but-for causation requirement from Waite, Alfa

Laval can no longer rely on this argument as its silver bullet.

      Nevertheless, specific jurisdiction still requires that Plaintiff Israel’s claims

be sufficiently related to Alfa Laval’s contacts with Florida. For the reasons


                                          11
explained below, none of the contacts offered by Plaintiff are sufficient to trigger

specific jurisdiction.

       First, Israel argues there is specific jurisdiction because he was allegedly

exposed to asbestos emanating from DeLaval and Sharples products while he was

on Florida soil at the Mayport Station. Dkt. 316 at 11–12. But the location of a

plaintiff’s alleged injury cannot support specific jurisdiction on its own. See

Walden, 571 U.S. at 290 (“The proper question is not where the plaintiff

experienced a particular injury or effect but whether the defendant’s conduct

connects him to the forum in a meaningful way.”). Moreover, it is uncertain

whether Israel’s injury even occurred in Florida. Out of the nine ships where Israel

could have been exposed to asbestos, only one was stationed in Florida. And out of

Israel’s 22-year career as a Navy machinist mate, he stayed in Florida for only two

years.5 For these reasons, Israel’s purported injury on Florida soil is not sufficient

to trigger specific jurisdiction.

       Second, Plaintiff argues specific jurisdiction is present because Sharples has

been registered to conduct business in Florida since 1964, and Alfa Laval is

currently registered to conduct business in Florida. Dkt. 316 at 14–15. But the

mere fact that Alfa Laval and its predecessor Sharples are registered to do business



5
  And as explained above in Footnote 2, it is uncertain whether the USS Pawcatuck exclusively
stayed in Florida during this two-year period.
                                              12
in Florida is not enough to trigger specific jurisdiction on its own. See Bristol-

Myers Squibb, 137 S. Ct. at 1781 (“A corporation’s ‘continuous activity of some

sorts within a state . . . is not enough to support the demand that the corporation be

amenable to suits unrelated to that activity.’” (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 927 (2011))). Plaintiff Israel has not

established any connection between his claims and the companies’ business within

the state.

       Third, Plaintiff provides documents showing Sharples and DeLaval did

business with the State of Florida in 1903 and 1919. Dkt. 316, Ex. 9 at 1–9.

However, these records do not indicate what this business actually involved or

what products the companies sold. Such unidentified business contacts are not

sufficiently related to Plaintiff’s claims.

       Similarly, Plaintiff attaches a product advertisement for Cummins-Wagner-

Florida LLC, which purportedly identifies itself as the “Master Distributor and

Pump Super Center for Alfa Laval.” Id. at 18–19. Plaintiff also provides a press

release showing that Alfa Laval acquired a Sarasota-based engine cooling

company in 2010. Id. at 21–22. Again, Plaintiff makes no connection between

these business contacts and the claims in this suit.

       Finally, Plaintiff offers a declaration from Captain Francis J. Burger stating

that Alfa Laval and its predecessors supplied equipment to the Navy that contained

                                              13
asbestos. Id. at 10–16. Captain Burger attests that Alfa Laval sold replacement

parts for this equipment to the Navy and sent out field service agents to inspect and

service this equipment. Id. at 15. However, Captain Burger was unable to attest to

whether this business was done in Florida, instead saying: “It is likewise highly

improbable that Alfa Laval did no business with the Navy in Florida in the 1940s-

1970s.” Id.

      This does not sufficiently tie Plaintiff’s claims to any contacts Alfa Laval or

its predecessors had with Florida. One of the main foundations of the Ford

decision was that Ford extensively served markets in the forum states with its

products—indeed, the very same car models involved in the crashes. 141 S. Ct. at

1028. The Supreme Court stated: “When a company like Ford serves a market for a

product in a State and that product causes injury in the State to one of its residents,

the State’s courts may entertain the resulting suit.” Id. at 1022. But here, Israel

does not show that Alfa Laval served a market in Florida for products similar to

those at issue in this case. Indeed, Plaintiff’s counsel conceded this point at oral

argument:

       MS. EARLY: I provided Captain Berger’s declaration. He’s our
       naval expert . . . . [H]e expressly says that Alfa Laval and other
       equipment manufactures were selling to naval shipyards replacement
       parts. Now Mayport Naval Shipyard is located in Florida. So it
       follows that Alfa Laval back in 1945 and through at least 1980s
       would have been selling and distributing to Mayport shipyard.


                                          14
       THE COURT: Hold on. You’re saying as an officer of the court that
       Alfa Laval shipped these defending goods into Jacksonville.

       MS. EARLY: No. What I’m saying is Captain Burger attests that
       Alfa Laval and other equipment manufacturers were selling
       replacement parts to naval shipyards.

See Hearing Transcript, p. 9. Without a documented tie to Florida, the fact that

Alfa Laval had a general practice of selling products to naval shipyards across the

country does not offer enough connection to the forum state to trigger specific

jurisdiction.

      In sum, Israel has not brought his claims against Alfa Laval in “the most

natural State.” See Ford, 141 S. Ct. 1031 (citing Bristol-Myers Squibb, 137 S. Ct.

at 1779–81). Israel is not a Florida resident. It is uncertain whether he suffered

injury in Florida. And he cannot show that Alfa Laval or its predecessors served a

market in Florida for the type of product at issue in this case. The only fact linking

Israel’s claims against Alfa Laval to this forum is his brief stay on the USS

Pawcatuck while it was docked in Jacksonville. And this connection to Florida

came about only because the Navy—a third-party over whom Alfa Laval exerts no

control—directed the ship to Florida twenty years after Alfa Laval’s predecessors

allegedly provided the offending equipment. Such a serendipitous connection does

not warrant the exercise of personal jurisdiction.

      As a final note, the principles of interstate federalism do not support the

exercise of jurisdiction here. As noted in Ford, states have a significant interest in
                                          15
providing their residents with a forum to redress injuries as well as enforcing their

own safety regulations. 141 S. Ct. at 1030 (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472 (1985) and Keeton v. Hustler Mag., Inc., 465 U.S. 770, 776

(1984)). This interest is entirely absent here. Alfa Laval must be dismissed.

III.   This Court Does Not Have Personal Jurisdiction Over Defendant Viad
       Corp.

       Similarly, the Court finds there is no personal jurisdiction over Viad Corp.

Although Florida’s long-arm statute is satisfied, Israel again fails to show his

claims are sufficiently related to Viad’s contacts with Florida.

       A. The Exercise of Jurisdiction over Viad Corp. Satisfies Florida’s
          Long-Arm Statute.

       As explained in a previous order, Dkt. 235, this Court must apply the long-

arm statute that was in effect when the defendant’s alleged injurious act occurred,

i.e., when the defendant manufactured and/or distributed the alleged asbestos-

containing product. See Fibreboard Corp. v. Kerness, 625 So. 2d 457, 458 (Fla.

1993). Thus, this Court must apply the long-arm statute in effect between 1945 and

1946—when Defendant Viad allegedly manufactured and/or distributed the

asbestos-containing products during the construction of the USS Pawcatuck. See

Sculptchair, 94 F.3d at 627 (holding that federal courts are required to construe the

Florida long-arm statute as would the Florida Supreme Court). Although at that

time Florida did not yet have a statute that resembles its modern-day long-arm

                                          16
statute, it did have Fla. Stat. § 47.17, which set forth the rules for serving process

on foreign corporations. This statute required the in-state presence of certain

officers for the foreign corporation, or in their absence, an agent conducting

business for the foreign corporation in Florida.

      Here, Viad has one employee who works in Florida. Dkt. 265 at 2. This

employee constitutes an “agent transacting business” within the meaning of §

47.17. As such, Florida’s long-arm statute is satisfied here.

      B. The Exercise of Jurisdiction Over Viad Violates the Due Process
         Clause.

      The Court must now examine whether the exercise of specific jurisdiction

over Viad Corp. comports with federal due process. For reasons similar to those

discussed above, the Court holds that it does not.

      Israel argues specific jurisdiction is present because he was allegedly injured

using Griscom-Russell distillers while in the State of Florida. Dkt. 313 at 6. For the

same reasons explained above, the place of a plaintiff’s injury cannot establish

specific jurisdiction on its own, and it is unclear whether Israel’s injuries even took

place in Florida.

      Israel also argues specific jurisdiction is present because Griscom-Russell,

through its alleged predecessors, has been registered to conduct business in Florida

since 1939, and Viad Corp. has been registered to conduct business in Florida since


                                          17
1992. Id. at 9. For the reasons stated above, these registrations by themselves do

not sufficiently relate to Israel’s claims so that specific jurisdiction is present.

      Finally, Israel points to a flurry of business activities Viad Corp. has

allegedly performed in Florida. These activities include managing fuel tank lines at

the Miami and Orlando International Airports, being involved in litigation arising

from fuel spills, operating as a parent company of a Florida cruise line, and having

an event-organizing business group that provides “full-service operations in every

major exhibition market, including . . . Orlando.” Dkt. 313 at 7–8. It is clear these

activities do not relate to the claims at hand and therefore are not sufficient to

trigger specific jurisdiction. Again, the only fact linking Israel’s claims against

Viad. Corp. to this forum is his brief stay on the USS Pawcatuck while it was

docked at the Mayport Naval Shipyard. What is needed—and what is missing

here—is “a strong relationship among the defendant, the forum, and the

litigation—the essential foundation of specific jurisdiction.” Ford, 141 S. Ct. at

1028 (cleaned up).

                                    CONCLUSION

      The Court GRANTS Defendant Viad Corp.’s Motion to Dismiss (Dkt. 265)

and Defendant Alfa Laval’s Motion to Dismiss (Dkt. 281) for lack of personal

jurisdiction. The clerk is directed to terminate these parties from the case. Alfa




                                           18
Laval and Viad are dismissed from this case, and Plaintiff will not be allowed to

amend his complaint to add these defendants back.

      DONE AND ORDERED at Tampa, Florida, on April 28, 2021.


                                      /s/ William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                        19
